This has been an 
enormously difficult year for the United Nations. As 
the Secretary-General has pointed out, we are living 
in an era of an unprecedented level of crises. I echo 
his call for leaders to unite. At a time when the world 
seems to be breaking apart, it will serve us well to 
remember what unites us. We need to look no further 
than the Charter of the United Nations. The preamble 
to the Charter offers a vision that seems so difficult 
for us to fulfil: we are determined “to save succeeding 
generations from the scourge of war”.

The Organization was created, above all, to prevent 
war. Indeed, it offers a system of collective security that 
is far more effective than anything that existed before. 
Yet the events over the past year have shaken its very 
foundations. At times, it seems that we revert to the 
habits of past centuries. We are disturbed by the acts 

of aggression perpetrated against Ukraine and by the 
illegal annexation of parts of its territory. Those acts 
are massive violations of the principles on which the 
Organization was built. They are a major setback for 
collective security. As a small country situated in the 
heart of Europe and a member of the Organization for 
Security and Cooperation in Europe, we hope that we 
can quickly re-establish a consensus on security issues 
in Europe.

The events in Ukraine also underline the need 
to ensure the enforcement of international law — if 
necessary in a court of law. We now, for the first time since 
the Nuremberg Tribunal, have a historic opportunity to 
criminalize the most serious forms of the illegal use 
of force in an international court. Jurisdiction for the 
crime of aggression before the International Criminal 
Court (ICC) will be possible as early as 2017. The 
ratification process of the Kampala amendments is well 
on track. I welcome the ratifications by Latvia, Poland 
and Spain just a few days ago. We look forward to 
achieving that goal, together with the largest possible 
number of partners.

For truly collective work to maintain peace and 
security, we need a collective sense of purpose. That 
is difficult to reconcile with the notion that a single 
Security Council member is able to block the action 
required if the United Nations is to fulfil its purposes 
and principles — with no questions asked, no matter 
how large the majority in favour of such action. We 
of course accept the veto as a reality of the Charter 
of the United Nations, as we did when we joined the 
Organization. However, we do not accept that the veto 
should be used in a manner that contradicts the very 
purposes of the United Nations. We have witnessed too 
many such instances in recent times. Change is urgently 
needed. We therefore look for a commitment from 
States serving on the Council not to vote against any 
action necessary to prevent or to end crimes of atrocity. 
We look to the permanent members in particular to give 
a clear commitment to that end.

We are determined to reaffirm faith in fundamental 
human rights and in the dignity and worth of the human 
person. The United Nations, created as a family of 
nations, has the rights and dignity of the individual 
at the centre of its efforts. This is a human rights 
organization. The General Assembly, which we have 
entrusted to your leadership, Mr. President, during 
this session, is also a human rights organ. The world is 
changing at an ever-increasing speed. That requires our 
continued commitment to human rights.

The right to privacy, for example, is at risk of 
being lost. The digital era makes large-scale data 
collection both easy to undertake and difficult to 
detect. Discrimination on the basis of gender, sexual 
orientation, nationality, ethnicity, religion, disability or 
any other status remains rampant in many parts of the 
world.

The rise of religious intolerance is especially 
alarming. Conflicts around the world are characterized 
by the persecution of religious minorities, be they 
Shiites, Yazidis, Christians or others. We are witnessing 
a disturbing rise in anti-Semitism. The Assembly should 
respond by uniting in a call against the persecution of 
any religious minority anywhere in the world. I am also 
particularly alarmed about the rising violence against 
human rights defenders, such as the recent murder 
of Samira Saleh Al-Nuaimi, an Iraqi activist and the 
mother of three children. There is nothing Islamic 
about that barbaric act, committed by the Islamic State 
in Iraq and the Levant (ISIL).

In times of conflict, international humanitarian 
law represents our hope for at least the bare minimum 
of human dignity. The Geneva Conventions of 1949 are 
among not only the greatest achievements in the history 
of international law but also the most successful treaties 
with their near-universal acceptance. Nevertheless, their 
core principles — proportionality in the use of force and 
a distinction between civilians and combatants — are 
violated on a daily basis. The recent conflict in Gaza 
was carried out at the expense of civilians by both 
parties to the conflict. The civilian population of Syria 
has been experiencing enormous suffering for more 
than three years now. Atrocities have been committed 
against men, women and children by the regime and, 
increasingly, by other actors. Humanitarian access has 
been blocked systematically as a method of warfare. 
Civilians in both Syria and Iraq are left at the mercy 
of the sickening brutality of ISIL. There has rarely 
been a time when civilians were at greater risk of being 
victimized by atrocity crimes. We are not living up to 
our promise, made some 10 years ago, to collectively 
ensure protection against such crimes.

We are determined to reaffirm faith in the equal 
rights of men and women. Equality between men and 
women was one of the first things on the minds of the 
drafters of the Charter of the United Nations just after 

the end of the Second World War. Is that not striking? 
We have certainly achieved much since then. The 
1995 Beijing Fourth World Conference on Women in 
particular was a watershed moment in that regard. The 
commemoration of its twentieth anniversary is the 
best opportunity for us to show that we remain fully 
committed to its outcome.

Next year we will also reflect on our progress on 
the women, peace and security agenda 15 years after it 
was established under Security Council resolution 1325 
(2000). Clearly, we will have to find new strategies to 
protect women in conflict from violence, in particular 
sexual violence. We are still far from using the full 
potential of women as agents of peace. Men have 
always been in charge of making war and of making 
peace: their record is not impressive. Women must 
obtain their seat at the negotiating table, where they 
belong and where they are needed. I am grateful to the 
Secretary-General for taking the lead on that issue and 
for increasingly appointing women to high positions in 
the areas of mediation and conflict resolution.

We are determined to establish conditions in which 
justice and respect for the obligations arising from 
treaties and other sources of international law can 
be maintained. Justice and the rule of law are areas 
where we have made important progress. International 
courts and other judicial mechanisms are gaining 
greater acceptance. Calls for accountability are 
becoming louder. We can look to an impressive body of 
international jurisprudence.

That is particularly true for the International 
Criminal Court (ICC). Victims of the gravest crimes 
around the world place their hopes for justice in the 
Rome Statute system. That is a great responsibility 
for the Court, an institution which frequently works in 
a politically charged context. Those who support the 
Court must make that support felt. For that reason, I 
have initiated an informal network of ministers who 
support the ICC personally as politicians. Our network 
has grown to 26 members. We stand ready to defend the 
Court and the integrity of the Rome Statute, because we 
know that political attacks against the ICC are easy to 
launch but difficult to respond to.

The fact that the Court is an entirely independent 
institution that follows the law, not politics, does not 
make the headlines. The fact that the ICC has jurisdiction 
in some places but not in others is easily misrepresented 
as selectivity. Our goal therefore remains for the Rome 
Statute to become a universal treaty. Victims of crimes 
in Syria, Iraq, Palestine and North Korea — to cite just 
a few examples — deserve their day in court as much as 
those in other parts of the world.

We are determined to promote social progress 
and better standards of life in larger freedom. There 
could not be a greater challenge for the Assembly than 
setting the global agenda for sustainable development 
for the next generation. And there could not be a greater 
opportunity to show its relevance.

The Millennium Development Goals were a 
success. They set the agenda for more than a decade, 
galvanized tremendous efforts for development and led 
to very significant advances. However, they were also 
a learning process. We must be honest about where we 
have failed and do better where we can. Three areas 
stand out in that respect.

First, accountable institutions, access to justice and 
an effective fight against corruption are key ingredients 
of development that are truly transformative and 
sustainable. That is amply illustrated by national 
experiences around the world and is well documented 
by research. Placing the rule of law at the heart of the 
sustainable development goal agenda will therefore be 
one key of success.

Secondly, there is no sustainable development 
without the full empowerment of women. Nothing 
short of full equality between men and women will be 
required for development to be sustainable. We must 
therefore fully recognize the empowerment of women 
as a key ingredient of sustainable development.

Thirdly, the implementation of international 
commitments cannot be left to chance. We need 
accountability. We must establish a system to monitor 
progress in the implementation of the post-2015 
agenda, carried out by us as States but involving all 
stakeholders. The High-level Political Forum on 
Sustainable Development is the best anchor for such a 
system.

Our work to date in developing the post-2015 agenda 
gives us cause to be optimistic. Let us make the best use 
of the upcoming months to produce an agenda of which 
we can be truly proud as a platform for collective action 
and an inspiration for future generations.
